DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):  
the “stocker” of claim 2;
the “positioning mechanism” of claim 4; and
the “plurality of types of articulated robots” that “are mounted on the robot unit” as set forth in claim 5.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“closure means for closing the opening after the articulated robot is inserted” in claim 1, noting that the claim limitations recites sufficient structure (“closure”) for entirely performing the function.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“positioning mechanism for placing the robot unit in position with respect to the machine tool” in claim 4 (noting that the term “mechanism” is a generic placeholder, coupled with the functioning language “positioning” and “for placing the robot unit in position with respect to the machine tool”, and noting that the claim does not recite sufficient structure to perform the recited function, nor is the term “mechanism” preceded by a structural modifier, noting that the term “positioning” is not a structural modifier; that said, it is noted that the specification teaches that “[A]ny positioning mechanism may be used for the robot unit 14”).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, the claim recites “a robot unit on which an articulated robot is mounted”.  However, it is unclear how or in what regard an articulated robot can be mounted on the robot unit, noting that as disclosed, the articulated robot is part of the robot unit.  (See, for example, paragraph 0035 of the specification as filed, which teaches that the robot unit 14 includes the articulated robot 16).  In other words, it is unclear how or in what regard the articulated robot can be mounted to itself.  Applicant may wish to consider language such as –a robot unit that includes an articulated robot--, instead of “a robot unit on which an articulated robot is mounted”.  A similar situation exists in claim 5 re the limitation “wherein a plurality of types of articulated robots are mounted on the robot unit”.  
In claim 1, the last two lines recite “wherein the robot unit comprises closure means for closing the opening after the articulated robot is inserted”.  However, it is unclear as set forth in the claim as to where the articulated robot is inserted, i.e., inserted into what/where?
In claim 2, particularly noting the different indent levels of “a base” vs. “a stocker”, it is unclear as set forth in the claim whether or not the “stocker” is intended to be set forth as being part of the robot unit (re the limitation “the robot comprises:”).
In claim 4, the claim recites “wherein the robot unit further comprises a positioning mechanism for placing the robot unit in position with respect to the machine tool”.  However, it is unclear as set forth in the claim what position is intended to constitute “in position”, i.e., any position (noting that all positions can be related to a position of something else, and thus, any position is a position that is “relative to the machine tool”); some specific (yet unspecified in the claim) position; etc.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Dependent claim 5 depends from claim 1, and recites “wherein a plurality of types of articulated robots are mounted on the robot unit”.  The specification teaches, in paragraph 0013, “[I]n still another embodiment of the present disclosure, a plurality of types of articulated robots are mounted on the same robot unit” and “[T]his configuration enables serving a plurality of purposes by selecting and connecting an appropriate robot unit to the machine tool”.  Additionally, paragraph 0055 further teaches “[F]or example, although in the above-described embodiments, the robot unit 14 includes a single articulated robot 16, the robot unit 14 may include different types of articulated robots 16 as necessary”, and “[T]wo or more different types of articulated robots 16 may be implemented by attaching a plurality of tool changers to a distal end of a single articulated robot 16 and attaching different end effectors to the plurality of tool changers”.  
However, the disclosure is unclear.  For example, it is not clear whether the specification intends to describe (re the subject matter of claim 5) a robot unit 14 that includes, literally, plural articulated arms 16 of different “types”, which is what claim 5 and paragraph 0013 appear to indicate, or whether the specification instead intends to indicate that plural types of articulated robots 16 are implementable (with the same robot unit 14) in some way via the provision of a single articulated robot 16, which is what paragraph 0055 appears to teach.  That being said, it is unclear how or in what regard the provision of plural “tool-changers” to a distal end of a single articulated robot (such that different end effectors are attachable to the plurality of tool changers), as described in paragraph 0055 of the specification, results in an arrangement in which the robot unit comprises or has mounted thereon plural articulated robots.
That being said, the specification does not clearly describe the subject matter of claim 5 in a manner so as to demonstrate possession thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2 and 4-8, as best understood in view of the above rejections based on 35 USC 112, are rejected under 102(a)(1) and/or 35 USC 102(a)(2) as being anticipated by U.S. Patent Application No. 2019/0143466 to Imanishi et al. (hereinafter, “Imanishi”).
Imanishi teaches a machine tool system comprising a machine tool (having, for example, a tool spindle 25 provided with a cutter 60; see, for example, at least Figure 1 and paragraphs 0044 and 0047, for example) with a cover (such as the walls of 221, which includes, among other things, cover body 230; see Figure 2, as well as the annotated reproduction of Figure 1 below, as well as at least Figures 5, 6A-C, 8A-B, and 10A, as well as paragraphs 0040-0042 and 0062-0063, for example).

[AltContent: textbox (MS)][AltContent: connector][AltContent: textbox (230)][AltContent: connector]
    PNG
    media_image1.png
    448
    676
    media_image1.png
    Greyscale

The cover 221 covers a machining space (labeled in the above annotated reproduction of Figure 1 as MS).  See Figures 1-2, as well as paragraphs 0040 and 0062-0063, and particularly the discussion of the “intra-machine space”.  
Imanishi additionally teaches a “robot unit” on which an “articulated robot”, such as, for example, the articulated robot including arm 217 (which pivots or articulates about axis P) and including arm 218 (which pivots or articulates about an axis that is perpendicular to axis P, which axis is located at element 214b; see Figures 4A-B and paragraphs 0057-0059, for example).  (As a side note, the articulated robot including arm 216 and corresponding arm 218 is also an “articulated robot”; see Figures 10A-B and 0057-0058.  It is noted that thus, alternatively, the robot unit includes an “articulated robot”, such as, for example, the articulated robot including arm 216, which pivots or articulates about axis P, and including arm 218, which pivots or articulates about an axis that is perpendicular to axis P, as shown in Figures 10A-B, for example).  
A portion of the cover 221 of the machine tool has an opening, such as, for example, opening 203, to allow insertion of the articulated robot (such as either of 217+218, or 216+218) of the robot unit into the above-described intra-machine “machining space” through the opening 203.  See, for example, Figures 1-2, 6A-C, 8B, and 10A-10F, particularly Figures 10C-D which show the aforedescribed articulated robots after they have been pivoted about axis P so as to extend into the machining space).  See also, for example, paragraphs 0041-0042, 0063-0065, 0078-0081, for example.  
Additionally, the robot unit comprises “closure means” (and as noted in the above “Claim Interpretation” section, this limitation does not invoke 35 USC 112(f), given that the claim recites the “closure” structure sufficient to perform the claimed function), such as, for example, movable closure/cover 222, for closing the opening 203.  See, for example, Figures 2, 7A, 8A-B, and 10A-F, and particularly Figures 8B, 10A-B, 10E, and 10F, which show the closure 222 in the position in which 222 closes the opening 203, and see also paragraphs 0040-0042, 0078-0081, for example.  Furthermore, regarding the ability of the “closure means” 222 to close the opening 203 “after the articulated robot is inserted”, it is noted that, for example, the “closure means” 222 is capable of performing the claimed function or intended use of “closing the opening” 203 at a point in time that is “after the articulated robot” (either of 217+218 or 216+218) has been “inserted”, such as “inserted” into the aforedescribed machining/intra-machine space, as can be seen in Figures 8A and 10A-F, particularly noting the progression of steps shown in Figures 10A-F (and described in, for example, paragraphs 0097-0108).  In particular, for example, note that as shown in Figures 10C and D (and described in, for example, paragraphs 0102-0105, for example), the aforedescribed articulated robots have been pivoted about axis P so as to be “inserted” in (for example) the machining/intra-machine space, and subsequently (or “after”), the aforedescribed articulated robots have been pivoted about axis P so that the closure means 222 closes the opening 203, as shown in Figures 10E and 10F (and as disclosed in, for example, paragraphs 0106-0107, for example).  Note that thus, the closure means 222 are capable of closing the opening 203 (as shown in Figures 10E-F) at a point in time that is “after” the articulated robots have been inserted (as shown in Figures 10C-D).  See paragraphs 0097-0108, and particularly, paragraphs 0106-0107, for example.  
Regarding claim 2, the robot unit comprises a “base”, such as, for example, 215 (see, for example, Figures 4A-B, as well as Figure 10A, for example) to which the articulated robot (either of 217+218, or 216+218) is attached.  Alternatively, the robot unit comprises a “base” such as, for example, the combination of element 215 with the bottom plate 260 on which the arm base 215 is at least ultimately supported (see paragraphs 0063, 0074-0085, Figure 8A, Figures 4A-B, and Figure 8B, for example).  Additionally, the robot unit includes a “stocker”, such as, for example, 2, which provides a stock or supply of workpieces W.  See Figure 1 and paragraph 0038, for example.  Alternatively, the robot unit includes a “stocker” in the form of a set of gripping lugs 219 used for gripping a workpiece W so that the workpiece can be “stocked” to the workpiece spindle 32 of the workpiece retainer 30, for example, or alternatively, can be “stocked” to the conveyor 2.  See Figures 1, 4A-B, paragraphs 0093, 0059-0060, for example.
Regarding claim 4, it is noted that the robot unit further comprises a positioning mechanism, such as, for example, driver 213, that places the robot unit (recited re claim 4 as having the articulated robot 217+218 or 216+218 mounted thereon, and comprising the closure means 222) “in position” with respect to the machine tool (to which tool 60 is attached), by pivoting the aforementioned robot unit about axis P relative to the machine tool.  See, for example, Figures 4A-B, Figure 8A-8B, and Figures 10A-10F, as well as paragraphs 0056-0058, 0061, 0080, and 0095, for example.  
Regarding claim 5, as such claim is best understood in view of the above rejections under 35 USC 112, Imanishi teaches that a plurality of “types” of articulated robot are mounted on the robot unit.  For example, Imanishi teaches a first articulated robot 217 plus the associated 218, and teaches a further articulated robot 216 plus the associated 218, as described above.  See Figures 4A-B and 8B, as well as 10A-B, for example.  See also paragraphs 0057-0059, for example.  The articulated robot 216+218 is of a first “type” that is used to pick up workpieces off of conveyor 2, as shown in Figure 10A, whereas the articulated robot 217+218 is of a second “type” that is used to drop off workpieces to conveyor 2, as shown in Figure 10F.  See, also for example, paragraphs 0098-0100 and 0106-0107, for example.
Regarding claim 6, the machine tool comprises a controller 300 for controlling (at least ultimately) the operation of the machine tool.  See Figure 9, as well as paragraph 0043.  Additionally, the fact that the robot unit is connected to (physically and operationally) the machine tool enables the controller 300 to control the articulated robot 217+218 and/or 216+218 (of the arm device 201 disclosed by Imanishi).  See Figure 9, as well as paragraphs 0043 and 0090, as well as 0095-0096, for example.  
Regarding claim 7, as presently claimed, the fact that the robot unit is physically and operationally connected to the machine tool causes the controller 300 to know that the robot unit (such as the arm device controller element 320 thereof) is present, or else the control arrangement shown in Figure 9 and disclosed in at least paragraphs 0043 and 0090 and 0095-0096 would not be able operate for the controller 300 to use arm device controller 320 to control various movements of the articulated robot(s) 217+218 and/or 216+218 as disclosed.  Thus, it is considered to be inherent that (at least when the overall machine tool system was being built/put together) the connection of the robot unit to the machine tool causes the controller 300 to indicate (at least to, for example, controller 320 when 300 controls 320) that the connection exists/has been made.    
Regarding claim 8, see Figure 9 and, for example, Figures 10E-10F, noting that the movements of the articulated arm(s) 217+218 and 216+218 to the positions shown in Figures 10E-10F result in the arms being outside of the machine tool, noting that at the positions of the arms shown in Figures 10E-10F, the arms are outside of the cover 221/230, for example.  Furthermore, note that the controller 300 causes the pivoting movements of the arms 217+218 and 216+218 about axis P to the aforementioned position (shown in Figures 10E-10F) that is outside the machine tool.  See Figures 10E-F and Figure 9, as well as paragraphs 0043 and 0090, as well as 0095-0096 and 0106-0107, for example.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, as best understood in view of the above rejections based on 35 USC 112, is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0143466 to Imanishi et al. (hereinafter, Imanishi), as applied to at least claim 1 above, and further in view of CN 108000493 A (hereinafter, CN ‘493). 
Imanishi teaches all aspects of the presently-claimed invention as were described in the above rejection(s) based thereon.
However, regarding claim 3, Imanishi does not teach that the robot unit further comprises a coolant tank that is integral with the robot unit.
Attention is directed to CN ‘493.  It is noted that a machine translation of CN ‘493 is being made of record on the Notice of References Cited (PTO-892) accompanying the present Office Action, and thus, for any references herein to paragraph numbers or page numbers or the like re CN ‘493, attention is directed to that machine translation.
CN ‘493 teaches a base for an industrial robot (see paragraph 0002) such as an articulated robot (see paragraph 0004).  In particular, CN ‘493 teaches a base for a robot, wherein the base includes a fixed base 1 and a support base 2.  The support base 2 is provided with a slot 3 that is used to engage the bottom of the industrial robot (which robot is also stabilized by buckles 4).  See Figures 1-2 and 4 and paragraph 0028, for example.  A water tank 5 is provided that is filled with cooling liquid (Figures 1-2, paragraphs 0024, 0028, 0031), which cooling liquid is used to provide cooling so as to prevent damage to electrical components of the robot (paragraph 0017).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the base and cooling arrangement, including the water tank 5, as taught by CN ‘493 to support (via 3, 4 of CN ‘493) the base element 215 of the robot unit taught by Imanishi, for the purpose of providing cooling so as to prevent damage to electrical components of Imanishi’s robot, as taught by CN ‘493 (paragraph 0017, for example).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
July 27, 2022